Case 5:16-cv-10444-JEL-MKM ECF No. 1431, PageID.54987 Filed 02/18/21 Page 1 of 22




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


   In re Flint Water Cases.                Judith E. Levy
                                           United States District Judge
   ________________________________/

   This Order Relates To:

   ALL CASES

   ________________________________/

                              STATE OF MICHIGAN

            IN THE CIRCUIT COURT FOR THE COUNTY OF GENESEE


  IN RE FLINT WATER LITIGATION
                                                  CASE NO. 17-108646-NO
                                                  JUDGE JOSEPH J. FARAH

                                                       JOINT ORDER RE
                                                       ATTORNEY
                                                       LOYST FLETCHER
  _____________________________________________________________________
                      At a session of said Court held in the City of
                      Flint, County of Genesee, State of Michigan
                           on the 18th day of February, 2021.

            PRESENT: HONORABLE JOSEPH J. FARAH, CIRCUIT JUDGE



  JOINT ORDER DIRECTING ATTORNEY LOYST FLETCHER TO
  SUBMIT A PROPOSED CORRECTIVE COMMUNICATION FOR
         COURT APPROVAL AND FURTHER ORDERS
Case 5:16-cv-10444-JEL-MKM ECF No. 1431, PageID.54988 Filed 02/18/21 Page 2 of 22




        The subject of this Order is Loyst Fletcher, Jr. of the law firm Loyst

  Fletcher, Jr. & Associates located in Flint, Michigan. On approximately

  January 17, 2021, Mr. Fletcher mailed a packet related to the Flint Water

  Cases1 and partial settlement to 298 individuals and/or entities in the

  Flint, Michigan area. This incident was first brought to both the Federal

  Court and the Genesee County Circuit Court in the State of Michigan’s

  (the State Court) (the Federal and State Court are jointly referred to in

  this opinion as “the Court”) attention after several Plaintiffs’ attorneys

  in the Flint Water Cases case informed the Court that Mr. Fletcher had

  solicited their clients through this packet.

        Upon careful review of the packet, the supplemental information

  that Mr. Fletcher provided to the Federal Court under seal (No. 16-10444;

  ECF No. 1420), and the Special Master’s report and analysis of that

  information (No. 16-10444; ECF No. 1426), the Court finds that: (1) the

  packet contains incorrect and misleading information regarding the

  partial settlement, which is highly likely to have a detrimental effect on

  many individuals’ decision regarding whether to join the settlement; (2)


        1  The Flint Water Cases include many separate lawsuits pending in the
  Genesee County Circuit Court, the Michigan Court of Claims, and the United States
  District Court for the Eastern District of Michigan.
                                         2
Case 5:16-cv-10444-JEL-MKM ECF No. 1431, PageID.54989 Filed 02/18/21 Page 3 of 22




  Mr. Fletcher likely violated the Michigan Rules of Professional Conduct

  by, for his own pecuniary gain, improperly soliciting various individuals

  who had already retained law firms other than Mr. Fletcher’s; and (3)

  Mr. Fletcher’s retainer agreement contains an illegally excessive

  contingency fee provision in likely violation of the Michigan Court Rules

  and the Michigan Rules of Professional Conduct.

        Accordingly, Mr. Fletcher is ORDERED to mail a Federal and State

  Court-approved retraction and corrective communication to the 298

  individuals and entities who received his initial letter. To effectuate this

  corrective communication, Mr. Fletcher is first ORDERED to file a draft

  communication with the Federal and State Courts for review and

  approval for the reasons and in the manner set forth below.2 Finally, Mr.

  Fletcher is ORDERED to dissolve all attorney retainers that resulted

  from this improper communication.



        2Mr. Fletcher is counsel to a group of Plaintiffs in the State Court Flint Water
  cases who are known as the Collins Plaintiffs. The Collins Plaintiffs allege unjust
  enrichment against the City of Flint based on their payment of water bills during the
  Flint Water Crisis. The Collins Plaintiffs filed a motion to intervene in the Federal
  Court cases (No. 16-10444; ECF No. 1355), which the Federal Court denied. (No. 16-
  10444; ECF No. 1400.) On February 9, 2021, the Collins Plaintiffs filed a Notice of
  Appeal of that Order, which is pending with the Sixth Circuit Court of Appeals. (No.
  16-10444; ECF No. 1421.)
                                            3
Case 5:16-cv-10444-JEL-MKM ECF No. 1431, PageID.54990 Filed 02/18/21 Page 4 of 22




   I.   Background

        Recently, the Court learned that Mr. Fletcher sent an unsolicited

  packet through U.S. Mail to at least one resident of Flint, Michigan

  concerning the Flint Water Crisis. (See No. 16-10444; ECF No. 1409.) The

  recipient, Mr. Mitchell Harris, had already retained counsel of his

  choosing (the law firm Napoli Shkolnik PLLC) to represent him in the

  Flint Water Cases. (Id. at PageID.54547.) The packet Mr. Harris received

  from Mr. Fletcher, which will be discussed in further detail below,

  contains several false, misleading, and improper statements related to

  the partial settlement in these cases. The packet also presented Mr.

  Harris with a retainer agreement that included a 40% contingent fee for

  representation in connection with the “Flint Water Crisis.”

        The Court then learned that approximately five other residents of

  Flint, Michigan, at least some of whom had retained counsel of their

  choosing (other than Mr. Fletcher or his firm), also received nearly

  identical packets from Mr. Fletcher. These individuals also indicated

  through their counsel that the packets from Mr. Fletcher were

  unsolicited. (No. 16-10444; ECF No. 1409.) To date, the Federal Court

  has received at least six of these packets—which the individuals signed

                                       4
Case 5:16-cv-10444-JEL-MKM ECF No. 1431, PageID.54991 Filed 02/18/21 Page 5 of 22




  and forwarded to the Federal Court’s Ann Arbor address as directed by

  Mr. Fletcher—including signed retainer agreements for three people.

        On February 5, 2021, the Court held a hearing on this matter, with

  both the Hon. Judith E. Levy and the Hon. Joseph J. Farah presiding,

  which Mr. Fletcher attended. At the hearing, Mr. Fletcher admitted that

  he had mailed the packets at issue. He also stated at the hearing that he

  had sent similar packets to approximately 200 other individuals and/or

  entities.3

        On February 8, 2021, the Federal Court issued an Order requiring

  that Mr. Fletcher file under seal a list of all of the names and contact

  information for all of the individuals and/or entities included in Mr.

  Fletcher’s mailing, as well as a list of those who signed his retainer

  agreement as a result of the mailing. (No. 16-10444; ECF No. 1418.) Mr.

  Fletcher submitted this information to the Federal Court on February 9,

  2021. (No. 16-10444; ECF No. 1420.)




        3 At the time Mr. Fletcher made this statement at the hearing, the Court
  expressed concern that 200 was large number of individuals and/or entities to have
  received a packet with incorrect and misleading information regarding the partial
  settlement. Worse yet, however, 200 turned out to be a gross underestimate: Mr.
  Fletcher sent the packet to 298 individuals and/or entities.
                                          5
Case 5:16-cv-10444-JEL-MKM ECF No. 1431, PageID.54992 Filed 02/18/21 Page 6 of 22




        Special Master Deborah Greenspan maintains census data in the

  Federal Flint Water Cases under the Amended Order Regarding

  Collection of Data. (No. 16-10444; ECF No. 673.) The census data

  includes lists of individuals who have retained lawyers in these cases. At

  the Federal Court’s request, Special Master Greenspan compared Mr.

  Fletcher’s list of 298 names, addresses, and other contact information

  against the information in census data. Special Master Greenspan issued

  a written report regarding her results on February 16, 2021. (No. 16-

  10444; ECF No. 1426.)

        Of the 298 names on Mr. Fletcher’s mailing list, 103 of them match

  names and addresses of persons listed as clients of firms other than Mr.

  Fletcher’s. Thirty-four match by name only, or by similar names and

  addresses to persons listed as clients of various firms other than Mr.

  Fletcher’s. (Id. at PageID.54976.)

        Mr. Fletcher also submitted a list of “clients” who signed his

  retainer agreement contained in the packet. (No. 16-10444; ECF No.

  1420.) There are 51 names on that list. In short, 104 of the mailed

  names—including      19   of   Mr.   Fletcher’s   “clients”—were    already



                                       6
Case 5:16-cv-10444-JEL-MKM ECF No. 1431, PageID.54993 Filed 02/18/21 Page 7 of 22




  represented by other firms at the time that Mr. Fletcher solicited and/or

  retained them. (Id.)

  II.   Legal Standard

        In cases such as this where there is a class component, the Court

  has a special duty to ensure that attorney communications are clear,

  accurate, free of misrepresentations, and made in the interest of

  providing proper legal representation. This is particularly true where, as

  here, a final ruling has not been made regarding class certification.

  “Misrepresentations or other misconduct in communicating with the

  class may impair the fairness and adequacy of representation under Rule

  23(a)(4), may affect the decision to appoint counsel under proposed Rule

  23(g), and may be prohibited and penalized under the court’s Rule

  23(d)(2) plenary protective authority.” Manual for Complex Litigation, §

  21.12 page 249. (4th Ed. 2004).

        The Court has broad power under Rule 23 of the Federal Rules of

  Civil Procedure to manage pre-certification notice and communication.

  Rule 23(d)(1) provides that “in conducting an action under this rule, the

  court may issue orders that . . . (C) impose conditions on the

  representative parties or on intervenors; . . . or (E) deal with similar

                                       7
Case 5:16-cv-10444-JEL-MKM ECF No. 1431, PageID.54994 Filed 02/18/21 Page 8 of 22




  procedural matters.” Fed. R. Civ. P. 23(d)(1)(C), (E). Inherent in these

  powers is the ability to limit, modify, or otherwise manage notice to and

  communication with actual or putative class members.

        “Because of the potential for abuse, a district court has both the

  duty and the broad authority to exercise control over a class action and

  to enter appropriate orders governing the conduct of counsel and parties.”

  Gulf Oil Co. v. Bernard, 452 U.S. 89, 100 (1981). Where the Court uses

  its discretion to limit communications, such an order should be based on

  a clear record and specific findings that reflect a weighing of the need for

  a limitation and the potential interference with the rights of the parties.”

  Id. at 101. Proper analysis by the district court “should result in a

  carefully drawn order that limits speech as little as possible, consistent

  with the rights of the parties under the circumstances.” Id. at 102.

        The Sixth Circuit has identified three categories of potential abuse

  associated with an attorney’s communications to potential class

  members: “(1) the susceptibility of nonparty class members to solicitation

  amounting to barratry; (2) the increased opportunities of the parties or

  counsel to ‘drum up’ participation in the proceeding; and (3) unapproved

  communications to class members that misrepresent the status or effect

                                       8
Case 5:16-cv-10444-JEL-MKM ECF No. 1431, PageID.54995 Filed 02/18/21 Page 9 of 22




  of the pending action.” Williams v. U.S. Dist. Court, 658 F.2d 430, 436

  (6th Cir. 1981) (citing Gulf Oil Co., 452 U.S. at 100 n.12).

        Additionally, lawyers are governed by rules of professional

  responsibility and ethics when communicating with individuals and

  entities who are not their clients. For example, under the Michigan Rules

  of Professional Conduct, “a lawyer shall not solicit professional

  employment from a prospective client with whom the lawyer has no

  family or prior professional relationship when a significant motive for the

  lawyer’s doing so is the lawyer’s pecuniary gain.” Mich. R. Prof. Cond.

  7.3(a). Lawyers are also governed by the Michigan Court Rules related to

  contingency fees. Rule 8.121 states:

        (A) Allowable Contingent Fee Agreements. In any claim or
        action for personal injury or wrongful death based upon the
        alleged conduct of another . . . , in which an attorney enters
        into an agreement, expressed or implied, whereby the
        attorney’s compensation is dependent or contingent in whole
        or in part upon successful prosecution or settlement or upon
        the amount of recovery, the receipt, retention, or sharing by
        such attorney, pursuant to agreement or otherwise, of
        compensation which is equal to or less than the fee stated in
        subrule (B) is deemed to be fair and reasonable. The receipt,
        retention, or sharing of compensation which is in excess of
        such a fee shall be deemed to be the charging of a “clearly
        excessive fee” in violation of MRPC 1.5(a), unless such fee is

                                         9
Case 5:16-cv-10444-JEL-MKM ECF No. 1431, PageID.54996 Filed 02/18/21 Page 10 of 22




         received as a result of an award of attorney fees payable
         pursuant to MCL 500.3148, or other award or sanction made
         pursuant to statute, court rule, or the common law.

         (B) Maximum Fee. The maximum allowable fee for the claims
         and actions referred to in subrule (A) is one-third of the
         amount recovered.

  III.   Analysis

         Mr. Fletcher’s communication to the 298 individuals and/or entities

  must be corrected for three reasons. First, Mr. Fletcher’s letter contains

  patently incorrect and misleading statements related to the Master

  Settlement     Agreement     (“MSA”).     This   incorrect   information   is

  particularly damaging because it interferes with the recipients’ ability to

  meaningfully engage in the time-limited, important decision-making

  process of whether to participate in the partial settlement. Second, based

  on the representations by Co-Lead Class Counsel and Co-Liaison Counsel

  for Individual Plaintiffs, at least some of their clients who received Mr.

  Fletcher’s packets had never contacted Mr. Fletcher and did not have a

  familial or prior professional relationship with him before receiving the

  packet, which raises a serious potential breach of the Michigan Rules of

  Professional Conduct. Third, Mr. Fletcher’s 40% contingency fee in his

  retainer agreement violates Michigan Court Rule 8.121(b), which caps

                                       10
Case 5:16-cv-10444-JEL-MKM ECF No. 1431, PageID.54997 Filed 02/18/21 Page 11 of 22




  contingency fees in cases that involve personal injury and wrongful death

  —such as this one—to a maximum of one-third of the amount recovered.4

          The Court will address each violation below.

              A. Incorrect, Misleading, and Improper Information
                 Regarding the Proposed Settlement

          Mr. Fletcher’s packet contains a letter that Mr. Fletcher encourages

  its recipients to send to the Federal Court. That letter states, in relevant

  part:

          Re:   Flint Water Crisis

          Dear Judge Levy and all concerned,

          I am a resident of the City of Flint. I paid water bills between
          January 1st, 2017 and June 2019. I acknowledge that I have
          no medical records, nor have I had a lead test or bone lead test
          between May 16, 2015 and August 2016. I have no proof of
          any damages to my residential property as is required in
          Section V., p. 38 and 39 entitled “Property Damages and
          Business Economic Loss Categories.”

          As such, given the $1,000.00 maximum limit, I intend to opt
          out of the Settlement Agreement and request of you the 2%
          relief as filed by my Attorney Loyst Fletcher, Jr.



          The “Flint Water Crisis” litigation before both the Federal and State Court
          4

  seeks damages for personal injury, property damage, and commercial losses.
                                          11
Case 5:16-cv-10444-JEL-MKM ECF No. 1431, PageID.54998 Filed 02/18/21 Page 12 of 22




        Further, as a water paying adult resident of the City of Flint,
        I object to the Amended Settlement Agreement as being
        totally unfair to the adults that also suffered.

  (ECF No. 1409-1, PageID.54567.)

        This letter is rife with material misrepresentations. First is the

  statement, “I have no proof of any damages to my residential property as

  is required in Section V., p. 38 and 39 entitled ‘Property Damages and

  Business Economic Loss Categories.’” This statement incorrectly states

  that a person or entity will be unable to recover under the partial

  settlement if they do not have proof of “damages to [their] residential

  property,” The MSA speaks for itself, where it plainly states, on the very

  pages cited by Mr. Fletcher, that recovery can be had based on “any

  document showing proof of residential real property ownership or of

  being a residential lessee in the City of Flint” during the relevant time

  period. There is nothing whatsoever in the MSA that indicates

  individuals or entities filing a claim under the property recovery category

  must have proof of damages to their property in order to recover.5




        5 It is also possible that the statements in the letter could be detrimental to the
  individual in a future proceeding.
                                             12
Case 5:16-cv-10444-JEL-MKM ECF No. 1431, PageID.54999 Filed 02/18/21 Page 13 of 22




        Second, the letter also contains the statement “I intend to opt-out

  of the settlement.” The Federal Court’s order granting preliminary

  approval of the partial settlement adopts the MSA’s processes and

  procedures for opting out of the settlement and specifies the deadline for

  doing so; and this letter could not, in any way, be construed to satisfy

  those procedures. Individuals who sent the Federal Court this letter may

  falsely believe that they have submitted their official opt-out, when they

  have not in fact done so. This misrepresentation is particularly egregious

  because it could detrimentally impact some individuals’ abilities to

  pursue significant legal claims in the future.

        Third, the letter states: “[I] request of you the 2% relief as filed by

  my Attorney Loyst Fletcher, Jr.” The Fletcher letter could therefore have

  misled some individuals into thinking that this “2% relief” was

  forthcoming. However, at the hearing, Mr. Fletcher acknowledged that

  he had filed no such request for relief. (ECF No. 1425.)

        Fourth, the letter also states, “[A]s a water paying adult resident of

  the City of Flint, I object to the Amended Settlement Agreement as being

  totally unfair to the adults that also suffered.” This statement is

  misleading because there is a clear process and procedure in the MSA for

                                       13
Case 5:16-cv-10444-JEL-MKM ECF No. 1431, PageID.55000 Filed 02/18/21 Page 14 of 22




  objecting to the settlement – and this procedure has been embodied in

  the Federal Court’s order of preliminary approval; the Fletcher-authored

  letter is not the proper form for an objection and it will not serve as an

  objection. People sending this letter to the Federal Court could very

  reasonably believe that it constitutes their objection when it does not.

  Further, as set forth above, the letter already contains a supposed opt-

  out provision. Under the MSA individuals who exercise an opt-out cannot

  also object to the settlement; Fletcher’s letter incorrectly indicates that

  individuals can do both.

        Fifth, Mr. Fletcher also admitted at the hearing that he did not

  know whether people who received his packet had medical records or not;

  yet his form letter would have individuals represent to the Federal Court

  that they “have no medical records.” If a person indeed has medical

  records, and has made the representation to the Federal Court that Mr.

  Fletcher authored for them, those individuals could be deeply harmed if

  they would have otherwise qualified for settlement money or other

  recovery in litigation based on their medical history.




                                       14
Case 5:16-cv-10444-JEL-MKM ECF No. 1431, PageID.55001 Filed 02/18/21 Page 15 of 22




        Sixth, Mr. Fletcher also acknowledged at the hearing that he did

  not know whether the individuals sending his letter had a bone-lead or

  blood lead-level test, which is problematic for the reason just described.

        In other words, every sentence that Mr. Fletcher encouraged these

  individuals to state to the Federal Court are either unverified, incorrect,

  misleading, or improper.

           B. Potential Violations          of   the   Michigan    Rules    of
              Professional Conduct

        Michigan Rule of Professional Conduct 7.3 states:

        7.3 Solicitation

        (a) A lawyer shall not solicit professional employment from a
        person with whom the lawyer has no family or prior
        professional relationship when a significant motive for the
        lawyer’s doing so is the lawyer’s pecuniary gain. The term
        “solicit” includes contact in person, by telephone or telegraph,
        by letter or other writing, or by other communication directed
        to a specific recipient, but does not include letters addressed
        or advertising circulars distributed generally to persons not
        known to need legal services of the kind provided by the
        lawyer in a particular matter, but who are so situated that
        they might in general find such services useful, nor does the
        term “solicit” include “sending truthful and nondeceptive
        letters to potential clients known to face particular legal
        problems” as elucidated in Shapero v Kentucky Bar Ass'n, 486
        US 466, 468; 108 S Ct 1916; 100 L Ed 2d 475 (1988).

                                       15
Case 5:16-cv-10444-JEL-MKM ECF No. 1431, PageID.55002 Filed 02/18/21 Page 16 of 22




        (b) A lawyer shall not solicit professional employment from a
        person by written or recorded communication or by in-person
        or telephone contact even when not otherwise prohibited by
        paragraph (a), if:

              (1) the person has made known to the lawyer a desire
              not to be solicited by the lawyer; or

              (2) the solicitation     involves   coercion,   duress or
              harassment.

  At the hearing, Mr. Fletcher indicated that he sent the packet only to

  individuals who are not his clients. He stated that he included the

  retainer with the packet so that individuals could become his clients.

        Mr. Fletcher claimed that the individuals who received the letters

  all called him first before he sent out his letter. He admitted that he did

  not ask any of the individuals whether they already had a lawyer. He

  also disagreed with the Court that it was his duty to ascertain this

  information before talking with any potential clients. However, Michigan

  Rule of Professional Conduct 4.2 states:

        4.2 Communication with a Person Represented by Counsel

        (a) In representing a client, a lawyer shall not communicate
        about the subject of the representation with a person whom
        the lawyer knows to be represented in the matter by another
        lawyer, unless the lawyer has the consent of the other lawyer
        or is authorized by law to do so.
                                       16
Case 5:16-cv-10444-JEL-MKM ECF No. 1431, PageID.55003 Filed 02/18/21 Page 17 of 22




  It is unclear how Mr. Fletcher could know whether he is in violation of

  Rule 4.2 if he disagrees that it imposes a duty to ask an individual

  whether they are already represented by other counsel.

        Moreover, the fact remains that at least some individuals advised

  their lawyers that they did not contact Mr. Fletcher in any way before

  receiving the unsolicited packet. Mr. Fletcher’s sealed submission to the

  Federal Court did not include any indications or annotations regarding

  when the individuals allegedly called him. If the remaining 292

  individuals did in fact call Mr. Fletcher before he mailed them the packet,

  he has not provided a basis for that assertion.

        The Michigan Attorney Grievance Commission (“AGC”) is the

  investigative and prosecutorial arm for allegations of attorney

  misconduct; not the Court. The AGC has jurisdiction over all Michigan-

  licensed attorneys. Whether Mr. Fletcher violated the Michigan Rules of

  Professional Conduct or any other ethical rules is up to that entity to

  decide. But at the very least, Mr. Fletcher does not appear to the Federal

  and State Court to have practiced the highest standards of

  professionalism and integrity, as is required for all licensed attorneys in

  Michigan.

                                       17
Case 5:16-cv-10444-JEL-MKM ECF No. 1431, PageID.55004 Filed 02/18/21 Page 18 of 22




           C. Illegal Contingency Fee

        Mr. Fletcher’s retainer agreement contains a 40% contingency fee.

  Taken as a whole, Mr. Fletcher seeks 2% of the $641,500,000 proposed

  settlement, which comes to $12,830,000. A 40% contingency fee on

  $12,830,000 would result in $5,132,000 for Mr. Fletcher. Particularly

  when Mr. Fletcher would stand to gain potentially over $5 million in

  attorney fees, it is quite likely that a significant purpose of the mailing

  is his own pecuniary gain.

        As set forth above, Michigan Court Rule 8.121 prohibits

  contingency fees that are greater than one-third of the amount recovered

  for personal injury and wrongful death cases. Such fees are “clearly

  excessive fees” in violation of Michigan Rule of Professional Conduct

  1.5(a), which states, in relevant part, “A lawyer shall not enter into an

  agreement for, charge, or collect an illegal or clearly excessive fee.”

        At the hearing, Mr. Fletcher indicated that 40% is his standard

  contingency fee for non-personal injury cases. But the facts here do not

  indicate that Mr. Fletcher views these potential Flint Water clients as

  purely non-personal injury clients. First, his retainer agreement states

  that the representation would be for the “Flint Water Crisis, and

                                       18
Case 5:16-cv-10444-JEL-MKM ECF No. 1431, PageID.55005 Filed 02/18/21 Page 19 of 22




  empowers [Mr. Fletcher’s] action as may be advisable in his judgment.”

  (ECF No. 14-1, PageID.54568.) The “Flint Water Crisis” cases include

  personal injury and wrongful death cases, and Mr. Fletcher’s description

  does not limit his representation to non-personal injury or non-wrongful

  death cases in any way.

        At the hearing, Mr. Fletcher indicated that he represents other

  individuals in the Flint Water Cases beyond the Collins Plaintiffs—such

  as children. He made clear that these clients are “separate and apart”

  from his water bill-related clients. He also stated that he has clients

  “under the class action” that have retained him. (No. 16-10444; ECF No.

  1425.) Accordingly, by his own admission, Mr. Fletcher’s role as an

  attorney as it relates to these individuals is not limited to non-personal

  injury or wrongful death cases. Accordingly, Mr. Fletcher’s 40%

  contingency fee, if used in those cases, is inappropriate and clearly

  excessive even by his own standard.

        For the many foregoing reasons, Mr. Fletcher’s retainer agreement

  must be dissolved. If those individuals still wish to retain Mr. Fletcher

  given these facts, any such retainer agreement must be rewritten to



                                       19
Case 5:16-cv-10444-JEL-MKM ECF No. 1431, PageID.55006 Filed 02/18/21 Page 20 of 22




  either limit the representation to non-personal injury and wrongful

  death, or to limit Mr. Fletcher’s fee to one that is not excessive.

  IV.   Conclusion

        For the reasons set forth above, Mr. Fletcher is ORDERED to

  submit to the Federal and State Court a draft corrective response to the

  298 individuals and/or entities for both Courts’ approval no later than

  Monday February 22, 2021 at noon. The letter should explain and

  retract all misstatements as set forth above. Mr. Fletcher must also

  submit a separate draft addressing the individuals who signed his illegal

  retainer agreement indicating that the retainer is dissolved.

        Another Order will follow with further direction once the Courts

  have reviewed and approved the corrective communication.

        All other provisions in the Federal Court’s February 8, 2021 Order

  remain in full force and effect, including the provisions that enjoin Mr.

  Fletcher from making, providing, or disseminating any future

  communications with or to any and all putative class members, including

  members of the proposed settlement class or any individuals currently

  represented by other lawyers in the proposed partial settlement, where

  such contact or communication contains information that is incorrect,
                                  20
Case 5:16-cv-10444-JEL-MKM ECF No. 1431, PageID.55007 Filed 02/18/21 Page 21 of 22




  misleading, or improper related to the Flint Water litigation or partial

  settlement.

        The Special Master is authorized to post in a secure electronic site

  the list of individuals on Mr. Fletcher’s list who are represented by

  counsel other than Mr. Fletcher according to the census data collected by

  the Special Master. The relevant law firms shall be given access to the

  site so that they may identify the clients who received the letter. Mr.

  Fletcher shall also be given access to the site so that he is informed of the

  individuals who are represented by other counsel.

        IT IS SO ORDERED.

  Dated: February 18, 2021            s/Judith E. Levy
  Ann Arbor, Michigan                 JUDITH E. LEVY
                                      United States District Judge

                                      /s Joseph J. Farah
                                      JOSEPH J. FARAH
                                      Circuit Judge
                                      Genesee County Circuit Court


                        CERTIFICATE OF SERVICE
        The undersigned certifies that the foregoing document was served
  upon counsel of record and any unrepresented parties via the Court’s
  ECF System to their respective email or First Class U.S. mail addresses
  disclosed on the Notice of Electronic Filing on February 18, 2021.
                                       21
Case 5:16-cv-10444-JEL-MKM ECF No. 1431, PageID.55008 Filed 02/18/21 Page 22 of 22




                                            s/William Barkholz
                                            WILLIAM BARKHOLZ
                                            Case Manager




                                       22
